            Case 1:21-cv-02228-STV Document 6 Filed 08/25/21 USDC Colorado Page 1 of 6


   AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District
                                                    __________     of Colorado
                                                                District of __________

           DAN ROBERT, SSGT, U.S. ARMY,                          )
         HOLLIE MULVIHILL, SSGT, USMC, and                       )
       OTHER SIMILARLY SITUATED INDIVIDUALS,                     )
                                                                 )
                             Plaintiff(s)                        )
                                                                 )
                                 v.                                         Civil Action No. 21-CV-2228
LLOYD AUSTIN, in his official capacity as Secretary of Defense,  )
U.S. Department of Defense, XAVIER BECERRA, in his official      )
capacity as Secretary of the U.S. Department of Health and Human )
Services, and JANET WOODCOCK, in her official capacity as Acting )
Commissioner of the U.S. Food & Drug Administration              )
                            Defendant(s)                         )

                                                    SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address)
                                            Xavier Becerra
                                            Secretary of U.S. Department of health & Human Services
                                            200 Independence Avenue, S.W.
                                            Washington, D.C. 20201


             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are:
                                          Todd Callender, Esq.
                                          600 17th St.
                                          Suite 2800 South
                                          Denver, CO 80202



          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

            25 August, 2021                                                         s/C. Madrid
   Date:
                                                                                         Signature of Clerk or Deputy Clerk
           Case 1:21-cv-02228-STV Document 6 Filed 08/25/21 USDC Colorado Page 2 of 6


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-CV-2228

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
            Case 1:21-cv-02228-STV Document 6 Filed 08/25/21 USDC Colorado Page 3 of 6


   AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District
                                                   __________     of Colorado
                                                               District of __________

           DAN ROBERT, SSGT, U.S. ARMY,                          )
         HOLLIE MULVIHILL, SSGT, USMC, and                       )
       OTHER SIMILARLY SITUATED INDIVIDUALS,                     )
                                                                 )
                             Plaintiff(s)                        )
                                                                 )
                                 v.                                        Civil Action No. 21-CV-2228
LLOYD AUSTIN, in his official capacity as Secretary of Defense,  )
U.S. Department of Defense, XAVIER BECERRA, in his official      )
capacity as Secretary of the U.S. Department of Health and Human )
Services, and JANET WOODCOCK, in her official capacity as Acting )
Commissioner of the U.S. Food & Drug Administration              )
                            Defendant(s)                         )

                                                   SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address)
                                            Lloyd Austin
                                            Secretary of Defense
                                            1000 Defense
                                            Pentagon, Washington DC 20301-1000


             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are:
                                          Todd Callender, Esq.
                                          600 17th St.
                                          Suite 2800 South
                                          Denver, CO 80202



          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                              CLERK OF COURT

                                                                                s/C. Madrid
   Date:      25 August, 2021
                                                                                        Signature of Clerk or Deputy Clerk
           Case 1:21-cv-02228-STV Document 6 Filed 08/25/21 USDC Colorado Page 4 of 6


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-CV-2228

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
            Case 1:21-cv-02228-STV Document 6 Filed 08/25/21 USDC Colorado Page 5 of 6


   AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District
                                                   __________     of Colorado
                                                               District of __________

           DAN ROBERT, SSGT, U.S. ARMY,                          )
         HOLLIE MULVIHILL, SSGT, USMC, and                       )
       OTHER SIMILARLY SITUATED INDIVIDUALS,                     )
                                                                 )
                             Plaintiff(s)                        )
                                                                 )
                                 v.                                        Civil Action No. 21-CV-2228
LLOYD AUSTIN, in his official capacity as Secretary of Defense,  )
U.S. Department of Defense, XAVIER BECERRA, in his official      )
capacity as Secretary of the U.S. Department of Health and Human )
Services, and JANET WOODCOCK, in her official capacity as Acting )
Commissioner of the U.S. Food & Drug Administration              )
                            Defendant(s)                         )

                                                   SUMMONS IN A CIVIL ACTION

   To: (Defendant’s name and address)
                                      Janet Woodcock
                                      Acting Commissioner
                                      Food and Drug Administration
                                      10903 New Hampshire Ave
                                      Silver Spring, MD 20993-0002

             A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
   are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
   whose name and address are:
                                          Todd Callender, Esq.
                                          600 17th St.
                                          Suite 2800 South
                                          Denver, CO 80202



          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                              CLERK OF COURT

              25 August, 2021                                                     s/C. Madrid
   Date:
                                                                                        Signature of Clerk or Deputy Clerk
           Case 1:21-cv-02228-STV Document 6 Filed 08/25/21 USDC Colorado Page 6 of 6


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 21-CV-2228

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
